Citation Nr: 0810591	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  02-11 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1962 to January 
1965.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 decision by the 
Louisville, Kentucky RO.  In July 2004, a hearing was held at 
the RO before a member of the Board.  The Board remanded the 
appeal for additional development in October 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not serve in the Republic of Vietnam or 
in the demilitarized zone (DMZ) in Korea during the Vietnam 
Era.  

3.  Diabetes mellitus was not present in service or until 
many years after service and there is no competent evidence 
of a causal connection between the veteran's diabetes 
mellitus and military service or any incident therein, to 
include any exposure to herbicide agents.  

4.  The veteran does not have loss or loss of use of a lower 
extremity, either hand, or permanent impairment of vision of 
both eyes which is related to service or to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active duty, may not be so presumed, nor may the veteran's 
diabetes mellitus be presumed to have been incurred as a 
result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & West 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).  

2.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met.  38 U.S.C.A. 
§§ 3901, 3902, 5107 (West 2002 & West 2006); 38 C.F.R. 
§§ 3.808 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

Upon receipt of an application for service connection, VA is 
required by law to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
diabetes mellitus, claimed as due to herbicide exposure, any 
questions as to the appropriate disability rating or the 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in October 2000, November 2004, 
and August 2006, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although some of the letters were not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and a 
supplemental statement of the case (SSOC) was promulgated in 
May 2007.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that a statement of 
the case (SOC) or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence showing that he had a 
disability at present, which was related to service; of what 
evidence was necessary to establish service connection, and 
why the current evidence was insufficient to award the 
benefits sought.  

The service medical records and all VA and private medical 
records have been obtained and associated with the claims 
file.  The Board notes that while the veteran alleged that he 
was treated for and diagnosed with diabetes mellitus by VA in 
1969 and 1972, several attempts to obtain medical records 
from the two VA medical facilities failed to produce any 
evidence of the claimed treatment.  As will be discussed in 
greater detail below, the Board finds that the veteran's 
allegations concerning the claimed treatment is not credible 
and that no useful purpose would be served by remanding the 
appeal to attempt any further search for the claimed 
treatment records.  The veteran testified at a hearing before 
a member of the Board at the RO in July 2004.  The veteran 
was recently advised that the Board member who conducted that 
hearing was no longer at the Board and was offered an 
opportunity for another hearing.  However, the veteran did 
not respond to the September 2007 notice letter or otherwise 
indicate a desire for another hearing.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative had actual knowledge of the evidence that is 
required to be submitted in this case and, based on the 
veteran's contentions as well as the communications provided 
to the veteran and his representative by the VA, it is 
reasonable to expect that the veteran understood what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the issue of 
diabetes mellitus, the Board concludes that an examination is 
not needed because there is no persuasive evidence of in-
service disease or injury or a presumptive disease which 
would support incurrence or aggravation and an indication 
that the current condition is related to service.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted for diabetes mellitus 
if manifested to a compensable degree within one year of 
separation from service provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Evidence which may be considered in rebuttal of 
service incurrence of a disease listed in 38 C.F.R. § 3.309 
will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease.  38 C.F.R. § 3.309(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to a herbicide agent 
during such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  

Pursuant to 38 C.F.R. § 3.309(e), Type II diabetes mellitus 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

Diabetes Mellitus

In the instant case, the veteran does not claim nor do the 
service records show that he had service in the Republic of 
Vietnam or in the DMZ in Korea during the Vietnam Era.  
Rather, the veteran asserts that he believes he was exposed 
to herbicides while working in a warehouse in Germany during 
service.  

As to the veteran's claim of exposure to herbicides while 
working in a supply warehouse, the Board finds that he is not 
shown to be qualified through education, training or 
experience to offer an opinion as to any claimed exposure to 
hazardous material.  Additionally, the veteran does not claim 
nor do the service personnel records show any period of 
temporary duty (TDY) in Vietnam or the DMZ in Korea or that 
he was authorized R&R in Vietnam.  

At the personal hearing in July 2004, the veteran testified 
that he did not know the exact contents of the various glass 
containers stored at the warehouse, and that the material was 
purchased primarily by Germans who used it for weed control.  
He also asserted that the same substance was sprayed around 
the military post to keep the foliage down.  (T p.8).  The 
veteran testified that he had chronic headaches and generally 
felt bad ever since his exposure in service and that he was 
first treated for and diagnosed with diabetes mellitus at 
VAMC Miami in 1969, and was subsequently treated at VAMC 
Huntington in 1972.  He said that VA doctors told him that 
his diabetes was caused by his lungs and that he was started 
on oral hypoglycemic medication ("sugar pills") in 1969.  
(T p.12).  He reported that all of his initial medical 
treatment for diabetes was by VA and that he went back to VA 
again in 1998.  (Tp.16).  

Initially, the Board notes that the claims file includes a VA 
Form 10-7131 (Exchange of Beneficiary Information and Request 
for Administrative and Adjudicative Action) dated in March 
1972, which indicated that the veteran was admitted to VAH 
Huntington for "possible 'CVS' disease or possible C. P. 
Disease."  The document did not include any additional 
medical information and indicated only that the veteran did 
not file a VA compensation/pension claim.  

As indicated earlier, several attempts were made to obtain 
records from VAMC Miami and Huntington, West Virginia for his 
alleged treatment of diabetes mellitus in 1969 and 1972, 
respectively.  A response from both facilities was to the 
effect that there was no record of any treatment for the time 
period identified by the veteran.  VA obtained multiple 
volumes of medical records from the two facilities and from 
the Lexington VAMC which showed treatment for various 
maladies from 1984 to the present.  Additional evidence of 
record showed that the veteran filed at least two claims for 
VA pension (1985 and 1995) and that he was evaluated by VA 
for various maladies on numerous occasions since 1984, but 
that he was never shown to have any manifestations or 
diagnosis of diabetes until 1996.  

It should be noted that prior to the filing of his claim in 
December 2001 and, more importantly, prior to 1996, the 
veteran never mentioned any history of treatment or diagnosis 
of diabetes.  Although the records showed treatment for 
numerous medical problems over the years, including 
hypertension, two myocardial infarctions (mid-1980's), hiatal 
hernia, arthritis and psychiatric problems, there was no 
mention of any problems or diagnosis of diabetes until 1996.  
Further, the records showed that the veteran was never 
prescribed any type of medication for diabetes prior to March 
1996.  In fact, a VA progress note dated in March 1994 
indicated specifically, that the veteran did not have a 
history of diabetes mellitus.  Contrary to the veteran's 
testimony that he was diagnosed with diabetes and started on 
medications in 1969, VA medical records showed that he was 
first diagnosed with diabetes in March 1996, and that he was 
first started on oral hypoglycemic medication (Glyburide 
tablets) on March 15, 1996.  Subsequent VA treatment records 
showed a diagnosis of NIDDM (non-insulin dependent diabetes 
mellitus) up to October 2000.  The medical reports do not 
indicate exactly when the veteran was started on insulin, but 
it appears to have been sometime between October 2000 and 
November 2001.  

In summary, the Board finds that although VA was unable to 
obtain any records for the veteran's apparent VA 
hospitalization in 1972, the preponderance of the evidence 
suggests that he was not hospitalized for diabetes, and that 
there was no objective evidence or diagnosis of diabetes 
mellitus until 1996.  Under the circumstances, the Board 
finds that the veteran's assertions that he was diagnosed and 
treated with medications for diabetes in 1969, is 
contradicted by the objective evidence of record and that he 
is not a reliable or credible historian.  Similarly, 
concerning the representative's assertions at the personal 
hearing that the Board should accept the veteran's wife's 
statements that he manifested symptoms of diabetes when he 
came home from the service, the Board points out that the 
veteran did not meet his (third) wife until sometime in the 
early 1990's.  (See November 1994 VA progress note).  
Therefore, she could not possibly have any firsthand 
knowledge of the veteran's symptoms when he was discharged 
from service.  

Concerning the claim of service connection for diabetes 
mellitus by way of presumption of exposure to herbicides, the 
law is clear that the individual must have served in the 
Republic of Vietnam, in the waters offshore, or in some other 
location which involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(2007).  As the veteran 
did not serve in Vietnam or in the DMZ in Korea at anytime 
during active service, there can be no basis to grant service 
connection based on presumption of exposure to herbicides.  
While the veteran may believe that he was exposed to 
herbicides, he has not provided any competent evidence to 
support his assertion.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

In this regard, the Board notes that the veteran's service 
medical records are negative for any findings or diagnosis of 
diabetes mellitus.  Likewise, there are no indications of any 
signs, symptoms or manifestations of diabetes mellitus within 
the first year following his separation from service in 
January 1965.  VA medical records show that the veteran was 
first diagnosed with diabetes mellitus in March 1996, more 
than 31 years after discharge from service.  Under the 
circumstances, there is no basis to grant service connection 
based on the presumption of service incurrence under the 
provisions of 38 C.F.R. §§ 3.307, 3.309.  

The Board has considered the veterans assertions that his 
diabetes mellitus is a result of exposure to Agent Orange or 
some other type of herbicide in service.  However, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  Moreover, the 
veteran has not presented any competent evidence to support 
his assertions.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to offer testimony concerning his 
symptoms, he is not a medical professional competent to offer 
an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; see Epps v. 
Brown, 9 Vet. App. 341 (1996); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Direct service connection requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

As there is no competent medical evidence of record 
suggesting a connection between any claimed in-service 
exposure to herbicides and the veteran's diabetes mellitus, 
and no evidence of any manifestations or symptoms 
attributable to diabetes mellitus during service or until 
many years after his discharge from service, the Board finds 
no basis to grant service connection.  Accordingly, the 
appeal is denied.  

Certificate for Automobile & Adaptive Equipment

The Secretary of Veterans Affairs shall provide or assist in 
providing an automobile or other conveyance to each eligible 
person.  Eligibility requires that one of the following must 
exist and be the result of injury or disease incurred or 
aggravated during active military service; (i) loss or 
permanent loss of use of one or both feet; (ii) loss or 
permanent loss of use of one or both hands; (iii) permanent 
impairment of vision of both eyes.  Alternatively, the 
Secretary shall provide each person the adaptive equipment to 
ensure that the eligible person will be able to operate an 
automobile or other conveyance in a manner consistent with 
such person's own safety and the safety of others.  
Eligibility for this benefit requires that the veteran have a 
disability that is the result of injury or disease incurred 
or aggravated during active military service in the form of 
ankylosis of one or both knees or one or both hips.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2007).  

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, i.e., whether the 
acts of grasping, manipulation, and the like in the case of 
the hand or of balance, propulsion, and the like in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63 (2007).

In the instant case, the evidence does not show that the 
veteran has loss or loss of use of a lower extremity, either 
hand, or permanent impairment of vision of both eyes which is 
related to service or to a service-connected disability.  In 
the absence of a qualifying service-connected disability, 
which is a threshold requirement, there is no legal basis for 
the grant of financial assistance in the purchase of an 
automobile and adapted equipment or adapted equipment only.  
Accordingly, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

Service connection for diabetes mellitus, including as due to 
herbicide exposure is denied.  

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment, is denied.  




____________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


